EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher R. Monday (Reg. 60,929) on 2/9/2021.

The application has been amended as follows: 

IN THE CLAIMS:
Claim 1.  (Currently Amended)  A pressure management warming headrest, comprising:
a spacer layer configured to contact a user’s head;
a heating layer including a heating member having a heating element; and 
a pressure management layer through which a central opening extends, the central opening being defined by the pressure management layer, the pressure management layer being comprised of at least one foam layer,
wherein said heating layer is disposed between said spacer layer and said central opening, 
wherein said heating layer is in contact with said spacer layer and said pressure management layer, and
wherein said spacer layer, said heating layer, and said pressure management layer are secured together.

a pressure management warming headrest, including: 
a spacer layer configured to contact a user’s head;
a heating layer including a heating member having a heating element; and 
a pressure management layer through which a central opening extends,
the central opening being defined by the pressure management layer and the heating layer, the pressure management layer being comprised of at least one foam layer; and 
a controller for controlling operation of the pressure management warming headrest, 
wherein the heating layer is disposed between said spacer layer and said central opening,
wherein said heating layer is in contact with said spacer layer and said pressure management layer, and
wherein said spacer layer, said heating layer, and said pressure management layer are secured together.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 1 and 13.
Regarding independent claims 1 and 13, the closest prior art, U.S. Patent 6,924,467 to Ellis teaches a heating pad system including a spacer layer (cover), heating layer with a heating element, and a pressure management layer (foam pads).  Ellis also teaches a “central opening” in that its foam pads have a void that receives the heating element.  However, the prior art’s opening does not extend through the pressure management layer, when the heating layer is considered in contact with it as the amended claim requires.  Further, Ellis is not configured to specifically support a user’s head.  U.S. Patent 10,201,240 to Arrighi teaches a headrest with a central opening and including a heating element, but does not specifically define the location of the heating element with respect to the defined layers as in the instant claims.  Furthermore, there is no suggestion present in the prior art of record to combine any references of the prior art of record such that a rejection of independent claims 1 and 13 may be reasonably maintained.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/9/2021